Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00868-CV
____________
 
STEVE WILLIAMS, Appellant
 
V.
 
ESTATE OF HOMAZELLE DIAMOND,
Deceased, Appellee
 

 
On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 308,018-401
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from the denial of a motion to recuse signed June 17, 2003.  On August 15, 2003, appellant filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.